DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-18, 20, and 22-24 are pending in the application, with independent claims 1, 18, 23, and 24 amended and 19 and 21 canceled. 	The rejection of claims 18 and 23 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Knox (US 2016/0278988 A1) is withdrawn in view of the amendments to the claims. 	The rejection of claims 1- 17 and 19-22, under 35 U.S.C. 103 as being unpatentable over Knox in view of Waldron (US 3626942 A), is withdrawn in view of the amendments to the claims. 	The rejection of claim 24 rejected under 35 U.S.C. 103 as being unpatentable over Knox in view of Wilson (US 2018/0028350 A1) is withdrawn in view of the amendments to the claims.

Response to Arguments
 	Applicants’ 4/7/21 claim amendments and arguments have been fully considered, and are found persuasive, and all of the prior art rejections are withdrawn.   	However, upon further search and consideration, Waldron (as new primary reference) is found to disclose or suggest all of the limitations of the amended claims, and where the claim amendments necessitated the new grounds of rejection, as presented below.   	The 132 Declarations’ and Applicants’ arguments are persuasive as to the now cited as the primary reference in the rejections of the pending claims 1-24.    

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-18, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Waldron (US 3626942 A).
	As to independent claims 1, 18, 23, and 24, Waldon discloses a menstrual cup (vaginal cup for collecting menstrual fluids Fig.1-2 Col.1,ll.3-4; the cup 10 comprising: 

    PNG
    media_image1.png
    415
    488
    media_image1.png
    Greyscale
 	(a) a body portion 11 having an exterior surface (outer Fig.1-2) and an interior surface (inner Fig.2); wherein the interior surface defines a reservoir (fluid-retaining member 11 Fig.1-2 Col.2,ll.25-26); and wherein the body portion 11 has a defined outer edge with a first diameter (as diameter of outer edge of body portion 11 at one or more horizontal sections of the body portion 11 Fig.1-2);  		[as per claim 1] wherein the outer surface and the interior surface are substantially parallel with respect to teach other Fig.1-2; and  	(b) a resiliently foldable rim 12 (mouth 12 with upper edge 13 Fig.1-2 Col.2,ll.26-27, comprising sealing ribs or lips 16,17 at upper edge 13 Fig.1-2 Col.2,ll.30-36); 		having defined dimensions of height (vertical/longitudinal axis Fig.1-2), width (along horizontal axis perpendicular to vertical axis Fig.1-2), and diameter (as diameter of rim 12 Fig.1-2),  		wherein the diameter of the rim 12 Fig.1-2 (as diameter of outer edge of rim 12 at one or more horizontal sections of the rim 12 including protrusions 16,17,18, and/or 19 Fig.1-2) is equal to or greater than the first diameter of the body portion (as diameter of outer edge of body portion 11 at one or more horizontal sections of the body portion 11 Fig.1-2); and  		wherein the height of the rim 12 is defined by an upper edge (at 16 Fig.1-2) and a lower edge (at 19 Fig.1-2) and the width of the rim 12 is defined by a thickness of the rim 12 (Fig.1-2) that extends between an outward surface (Fig.1-2) to an inward surface (Fig.1-2) (Col.2,ll.30-52); 
  		(as per claims 1 and 18]
 	wherein the resiliently foldable rim 12 has a chamfered or contoured leading edge Fig.1,2:  		defined by a sloped or curved surface extending downward at angle off axis from the upper edge 13 Fig.1-2; and extending to a point along the outward surface below the upper edge 13 and above or curving down towards the lower edge of the resiliently foldable rim 12 (downwardly extending surface 23 of leading edge of upper edge 13 extending along top of rib/lip 16 Fig.1,2 Col.3,ll.37-45)  	[as per claim 1] 		such that a substantial portion of a rim material (of rim 12) is located below the chamfered leading edge (as substantial portion of rim 12 under upper edge 13 and under downwardly extending surface 23 of leading edge of upper edge 13 extending along top of rib/lip 16 Fig.1,2 Col.3,ll.37-45); and
 		wherein a unilateral force applied to the chamfered leading edge (downwardly extending surface 23 of leading edge of upper edge 13 extending along top of rib/lip 16 Fig.1,2 Col.3,ll.37-45) 			would generate a rotational motion thereby moving the resiliently foldable rim in a direction perpendicular to the unilateral force (where  unilateral force applied perpendicular to outer surface of rim 12 including chamfered leading edge of rim would necessarily rotate that portion of the rim 11 downward including perpendicular to the force) Fig.1,2; 	[as per claim 23] wherein the body portion 11 has an upper edge that is disposed with the thickness of the rim and is located at a position between the upper edge and the lower edge Fig.1-2 (as presented above for claims 1 and 18); 	[as per claim 24) wherein the rim 12 has one or more channels 24 disposed within the rim 12 (between 16 and 17, 17 and 18, and/or 18 and 19, Fig.1,2 Col.2,ll.31-45) such that the one or more channels 24 transect at least one of the defined dimensions of the rim 12 (height Fig.1-2); and wherein a cross-section of teach as extending horizontally and circumferentially transecting the vertical axis of the height dimension around the circumference of the rim from inner to outer according to broadest reasonable interpretation Fig.1,2 Col.2,ll.31-45).

	 As to claim 2, Waldron discloses wherein the cup further comprises at least one protrusion 17  Fig.1-2 extending outward from the outer edge of the rim 12 Fig.1 and circumferentially disposed around the rim 10 wherein the protrusion 17 is configured to be resiliently foldable and compliant (flexible material as presented above) so as to comply with the resiliently foldable rim 12 and wherein the at least one protrusion 17 is configured to contact a portion of the user’s body and form a seal Col.2,ll.31-45.	 As to claim 3, Waldron discloses wherein the at least one protrusion 17 Fig.1-2 extends outward at a downward angle away from the resiliently foldable rim 12 Fig.1,2 (downwardly extending surface 23 top of rib/lip 16 Fig.1,2 Col.2,ll.31-45).	 As to claim 4, Waldron discloses wherein the cup further comprising a plurality of protrusions 17,18,19 Fig. 1-2 having an elongated body with a first end and a second end Fig.1-2 where the first end is connected to an inner portion of the resiliently foldable rim 12 Fig.1-2 and extends outward towards the outer surface Fig.1-2 and connects to an inward portion of the outward surface (17,18,19 projecting from inner to outer surface of rim 12 Fig.1-2 Col.2,ll.31-45), such that each of the plurality of protrusions make up a portion of the resiliently foldable rim 12 Fig.2 and wherein each of the plurality of protrusions 17,18,19 are individually disposed on the inner portion of the rim 12 in a circumferential pattern (as around the upper edge/surface of the rim 12 Fig.1,2 Col.2,ll.37-45).	 As to claims 5-6, Waldron discloses wherein each of the plurality of protrusions 17,18,19: 		(as per claim 5) have at least a portion thereof near the first end that overlaps at least a portion of an adjacent protrusion Fig.1,2 (Fig.1,2 Col.2,ll.31-45); andas presented above) are disposed near: (as per claim 12) an outer edge of the resiliently foldable rim 12 and form a cutout of the rim 12 Fig.1-2; or (as per claim 13) an inner edge of the resiliently foldable rim 12 and form a cutout of the rim Fig.1,2 Col.2,ll.31-45).	 As to claims 14 and 22, Waldron discloses wherein the resiliently foldable rim 12 has a triangular cross section (between 16 and 17 and/or 18 and 19 Fig.1,2 Col.2,ll.31-45). 	 As to claim 15, Waldron discloses wherein the body portion of the cup has a volume ranging from 25 ml to 75 ml (as volume required for collecting menstrual fluids based on average width of vagina and to form seal therewith Fig.1-2 Col.1,ll.3-4).molding Col.2,ll.15-16 to provide rim 12 attached to body 11).	 As to claim 17, Waldron discloses wherein the rim 12 and the body portion 11 are made of materials of different durometers (where ring of body 11 has less/hindered flexibility than rim in order to aid in preventing expulsion or shifting of the cup after proper placement Col.1,ll.75, to Col.2,ll.2, thus necessarily having different durometers).
	 As to claim 20, Waldron discloses wherein the axis angle is equal to 45 degrees (where 45 degree angle necessarily included in variable angle downwardly extending surface 23 top of ribs/lips 16,17,18,19 Fig.1,2 Col.2,ll.31-45).
Conclusion
    	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781